Title: From Alexander Hamilton to Theodore Sedgwick, [January 1797]
From: Hamilton, Alexander
To: Sedgwick, Theodore



[New York, January, 1797]
Dr. Sir

I have been reading the report of the Secretary of the Treasury on the subject of direct taxes. I think it does him credit. The general principles and objects are certainly good. Nor am I sure that any thing better can be done.
I remember, however, that I once promised you to put in writing my ideas on the subject. I intended to have done it and communicated them to the Secretary. My hurry & press of business prevented me. But I concluded lately to devote an Evening to a rude sketch & to send it to you. You may shew it to the Secretary & confer. If in the course of the thing it can be useful to the general end we all have in view it will give me pleasure—if not there will have been but little time mispent. Of course no use will be made of it in contradiction to the views of the Treasury Department.
As to the part which relates to land, I do not feel any strong preference of my plan to that in the Report; for this in my opinion ought to be considered only as an auxiliary, and not as the pith of the tax. But I own I have a strong preference of my plan of a house tax to that in the Report. These are my reasons.

It is more comprehensive, embracing all houses, and will be proportionably more productive. It is more certain, avoiding the evasions and partialities to which valuations will be forever liable—and I think it for that reason, likely to be at least as equal. I entertain no doubt that the rule of rates, adapted as they are to characteristic circumstances, will in fact be more favourable to equality than appraisements. I think the idea of taxing only houses of above a certain annual value will be dissatisfactory. The comparison of the proprietors of houses immediately above with those immediately below the line will beget discontent—and the errors of valuations will increase it.
I think, there will be a great advantage in throwing the weight of the tax on houses, as well because lands are more difficult to manage as because it will fall in a manner less dissatisfactory.
My plan as to houses can easily be combined with that in the Report as to land.
Some years ago I proposed a similar plan in the legislature of this state. It went through three readings and had a great majority in its favour—but as it was essentially different from what had always before obtained in the state it was thought best to postpone to feel the sense of Constituents. I left the legislature. Changes in our political situation rendered the plan of state taxation less important—& the business shrunk out of sight. But there was every appearance that the plan would have been popular in this state.
You observe I confine myself to a Million. I would not bear hard in this way. I would add as aid, the taxes contemplated last session, on stamps, collateral successions, new modification of some articles of imports & let me add saddle horses. The idea of taxing slaves generally will not work well. If confined to all menial servants for luxury as Coachmen footmen cooks &c. it would be eligible.
Yrs. truly

A H
Mr Sedgwik

